Citation Nr: 9914648	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to assignment of a rating in excess of 20 
percent for residuals of a Type III, nondisplaced odontoid 
fracture of the cervical spine.

2.  Entitlement to assignment of a rating in excess of 10 
percent for chronic dermatitis.

3.  Entitlement to assignment of a rating in excess of 10 
percent for hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1988 
to September 1993.

This matter arises from a June 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which granted service connection for 
hypertension and assigned a noncompensable rating.  During 
the pendency of the appeal, the veteran's rating was 
increased to 10 percent.  However, the issue remains in 
controversy and the Board will proceed with appellate review.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board also notes that the veteran had requested a hearing 
before the Board in his substantive appeal of July 1995.  In 
January 1999, he canceled his Board hearing and requested 
another RO hearing, which was scheduled at the Indianapolis 
RO in March 1999.  The veteran failed to appear for that 
hearing.  Therefore, the Board will proceed with appellate 
review of the record as it stands. 

The issues of entitlement to assignment of a rating in excess 
of 20 percent for residuals of a Type III, nondisplaced 
odontoid fracture of the cervical spine and entitlement to 
assignment of a rating in excess of 10 percent for chronic 
dermatitis will be addressed in the REMAND potion of this 
decision.




FINDING OF FACT

The veteran's service-connected hypertension requires 
continuous medication for control, but is not manifested by 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7101 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for assignment of a 
higher rating is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  After 
reviewing the claims file, which includes VA and private 
medical records, the Board further finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  38 U.S.C.A. § 5107(a). 

The Board also notes that, as this is an appeal from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a decision from the United States Court of 
Appeals for Veterans Claims (Court), since this claimant 
timely perfected his appeal of an initial evaluation, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether an evaluation in excess 
of 10 percent is warranted from the effective date of the 
allowance.  Id. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

The veteran was granted service connection for hypertension 
based upon a diagnosis during service.  He was assigned a 
noncompensable evaluation which was increased to 10 percent 
in January 1997, effective from September 1993, the date of 
the original award of service connection.  After a thorough 
review of the record, the Board finds that the preponderance 
of the evidence is against a disability rating in excess of 
10 percent for hypertension.

Hypertension is evaluated according to the schedular 
requirements of 38 C.F.R. § 4.104, Diagnostic Code 7101, 
which refers to hypertensive vascular disease.  During the 
pendency of this appeal, the regulations governing the 
cardiovascular system, including the criteria for evaluating 
hypertension, were revised, effective January 12, 1998 (62 
Fed.Reg. 65219 (1997)).  The Court has indicated that when a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In the instant case, the RO has reviewed the veteran's claim 
under both versions of the applicable rating criteria and 
found no one version more favorable than the other.  The 
criteria regarding evaluations specific to hypertension in 
the revised regulations remain essentially unchanged from the 
previous version.  The addition of a provision allowing for a 
20 percent evaluation for systolic hypertension which is 
predominately 200 or greater is not applicable in the 
veteran's case and his rating remains the same under both the 
old and the new schedular criteria.   

According to the new version of Diagnostic Code 7101, a 10 
percent disability evaluation is warranted for diastolic 
pressure predominantly 100 or more, or systolic pressure of 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more and requiring continuous medication 
for control.  A 20 percent evaluation is warranted for 
diastolic pressure predominantly 110 or more, or systolic 
pressure of predominantly 200 or more.   

In the instant case, the VA examination reports and 
outpatient treatment records show no instances of diastolic 
pressure of 110 or more and no systolic pressures above 165.  
The VA examination reports of December 1993, November 1994, 
and October 1996 show a range of blood pressure readings from 
155/100 in December 1993, to 140/56 in October 1996.  The 
November 1994 VA examination report indicated that there was 
no evidence of cardiac enlargement and the apex of the 
veteran's heart was not beyond the mid-clavicular line.  The 
diagnosis was reported as essential hypertension.  The 
electrocardiogram (EKG) and chest X-ray were normal.  

During his October 1994 hearing, the veteran testified that 
he had been prescribed medication for his hypertension and 
was taking Nifedipine twice a day.  He reported that without 
his medication he had symptoms of headaches, dizziness, and 
pain in his left arm.  

The VA outpatient treatment records covering the period from 
October 1994 through November 1997 show treatment for a 
variety of conditions, including surgical excision of a right 
wrist ganglion, without evidence of systolic blood pressure 
readings in excess of 165, or diastolic blood pressure 
readings in excess of 88.  In an October 1994 clinical 
assessment, the veteran reported a reading the previous night 
of 165/98, but his current reading was 134/72.  In July 1997, 
VA outpatient records reflected three readings of 140/88, 
148/75, and 145/75.  There were no complaints or clinical 
findings with regard to hypertension in any of the outpatient 
records.  

As is apparent from the record, the medical evidence supports 
no more than a 10 percent rating for hypertension at any time 
from the initial effective date of the award of service 
connection.  There is no medical evidence of record of any 
readings consistent with a predominant diastolic pressure of 
110 or more.  There is only a single reading of 100, which 
occurred in December 1993, before the veteran was prescribed 
medication.  There is no other reading over 88 in the ensuing 
four years.  There is also a single systolic reading in 
excess of 160 in October 1994, with all other systolic 
readings well below this number.  The Board noted the 
veteran's complaints of occasional headaches and chest pains, 
but the examination reports of his heart and chest were 
negative.  Moreover, a November 1994 VA examination report 
associated the headaches with muscle tension.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
10 percent for symptoms associated with hypertension at any 
time from the original grant of service connection effective 
September 1993, to the present.  

It follows that there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
permit a favorable resolution of the veteran's claim.  38 
U.S.C.A. § 5107(b).   


ORDER

Entitlement to assignment of a rating in excess of 10 percent 
for hypertension is denied.


REMAND

In review of the record on appeal, the Board notes that the 
veteran's July 1994 Notice of Disagreement (NOD) was 
construed as including the ratings assigned to dermatitis and 
residuals of a cervical spine fracture.  The Substantive 
Appeal of July 1995 was specific to hypertension and 
sinusitis, only; there was no reference to either the skin 
disorder or spine disorder.  Subsequent to receipt of the 
Substantive Appeal, the RO wrote to the veteran requesting 
clarification regarding appeal of the skin disorder and 
cervical spine claims.  The veteran did not respond to the 
RO's July 1995 letter of inquiry.  The RO issue a 
Supplemental Statement of the Case in August 1998, which 
included these issues.  The service representative also 
included these two issues in the accredited statement and 
informal hearing presentation.  However, it appears from the 
record that neither issue has been addressed by a Substantive 
Appeal.  See 38 C.F.R. § 20.202 (1998).  

Under 38 C.F.R. § 20.302 (b) (1998), except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case (SOC) 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993).  In this regard, the Court 
had held that "jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues."  McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Court has further indicated 
that "[a] jurisdictional matter may be raised at any stage" 
of a proceeding.  AB v. Brown, 6 Vet. App. 35, 37 (1995) 
quoting Phillips v. General Servs. Admin., 924 F.2d 1577, 
1579 (Fed.Cir. 1991).

The Board finds that the issue of whether the appellant has 
perfected these issues for appellate review on the merits by 
filing a timely Substantive Appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of these claims.  See Roy, supra. 

The Board further notes that a determination of the 
timeliness of an NOD or a Substantive Appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. §§ 19.34, 20.101(c); see also 38 U.S.C. 
§§ 7104(a), 7105(b)(1).  Moreover, certain procedural rights 
govern pursuit of VA benefits.  A claimant has the right to 
file a claim and to receive a decision on that claim; to 
identify for appeal an issue or issues that he or she 
believes were wrongly decided and to express disagreement; to 
receive an SOC, perfect the appeal, and submit argument on 
behalf of a position; and to receive a hearing.  Here, the 
Board has the jurisdiction-indeed, the obligation-to assess 
its jurisdiction but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the appellant has filed a timely 
Substantive Appeal regarding the denial of service connection 
for the cause of the veteran's death, a remand is required.  
See Marsh v. West, 11 Vet. App. 468 (1998).  

Accordingly, this case is remanded to the RO for the 
following: 

The RO should render a decision as to 
whether the veteran has filed a timely 
Substantive Appeal with respect to the 
issues of entitlement to assignment of a 
rating in excess of 20 percent for 
residuals of a Type III, nondisplaced 
odontoid fracture of the cervical spine 
and entitlement to assignment of a rating 
in excess of 10 percent for chronic 
dermatitis.  If adverse, the veteran 
should be informed that a determination 
regarding the timeliness of a Substantive 
Appeal is itself an appealable issue as 
to which he is entitled to file a Notice 
of Disagreement and receive an Statement 
of the Case, and that he would be able to 
obtain appellate review by filing a 
Substantive Appeal.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

